



Exhibit 10.34




CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (this “Agreement”) dated as of March 13, 2017 (the
“Effective Date”), between NERVIANO MEDICAL SCIENCES S.r.l., an Italian
corporation (“Nerviano”), having a place of business at viale Pasteur, 10, 20014
Nerviano, Italy, and TROVAGENE, Inc., a Delaware corporation with offices at
11055 Flintkote Avenue, San Diego, CA 92121 USA (“Trovagene”). A “Party” shall
mean either of Nerviano and Trovagene and “Parties” shall mean both Nerviano and
Trovagene.
WHEREAS, Nerviano is developing compounds for the treatment of oncology diseases
and owns or has rights in the API and Licensed IP Rights (as each is defined
below).
WHEREAS, Trovagene has capabilities in the development of oncology products and
desires to obtain an exclusive license under Nerviano’s rights in the API and
Licensed IP Rights on the terms and conditions set forth below.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:
1
DEFINITIONS

For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:
1.1“Acquiror” shall mean a Pharmaceutical Company that after the Execution Date
acquires control of Trovagene as a result and upon consummation, of a Change of
Control, where “Pharmaceutical Company” means any entity that, directly or
through one or more of its Affiliates, is involved in the business of
researching, testing, developing, manufacturing, packaging, marketing,
distributing or selling medical devices, medical diagnostic products, or
pharmaceutical or medicinal products, formulations or compounds.
1.2“Annual Net Sales” means, with respect to a Product, on a Product-by- Product
basis, the total aggregate Net Sales of such Product by Trovagene and any of its
Affiliates and Sublicencees in the Territory in any relevant calendar year.
1.3“Affiliate” shall mean, with respect to a Party, a person, corporation,
partnership, or other entity that controls, is controlled by or is under common
control with such Party, provided that, with respect to Nerviano, Affiliate
includes a person, corporation, partnership, or other entity that is controlled
by Nerviano and/or NMS Group S.r.l., or is under common control with Nerviano.
For the purposes of this definition, (i) an Affiliate is considered an Affiliate
regardless of whether such Affiliate is an Affiliate on the Effective Date or
becomes an Affiliate after the Effective Date and (ii) the word “control”
(including, with correlative meaning, the terms “controlled by” or “under the
common control with”) means the actual power, either directly or indirectly
through one (1) or more intermediaries, to direct or cause the direction of the
management and policies of such entity either by the ownership of at least fifty
percent (50%) of the voting stock of such entity or the ability to otherwise
control the management of the corporation.
1.4“API” shall mean the small molecule that binds to and inhibits Polo Like
Kinase-1, “PLK-1”and that is specifically disclosed and generically described in
Nerviano Patent Case NMS 021+1 such as the molecule known internally at Nerviano
as NMS-1286937 (NMS-P937) with the chemical structure set forth on Exhibit 1.4,
together with its pharmaceutically acceptable salts, esters, ethers, hydrates,
isomers, mixtures of isomers, complexes or derivatives.
1.5“Change of Control” shall mean the occurrence of any of the following after
the Effective Date:
(a) a transaction or series of related transactions that results in the sale,
transfer or other disposition of all or substantially all of Trovagene’s assets;
(b) a merger or consolidation in which Trovagene is not the surviving
corporation or in which, if Trovagene is the surviving corporation, the
beneficial owners of the outstanding voting securities of Trovagene immediately
prior to the consummation of





--------------------------------------------------------------------------------





such merger or consolidation do not, immediately after consummation of such
merger or consolidation, beneficially own, directly or indirectly, stock or
other securities of Trovagene that possess fifty percent (50%) or more of the
voting power of all Trovagene’s outstanding stock and other securities and the
power to elect a majority of the members of Trovagene’s board of directors;
(c) a transaction or series of related transactions (which may include, without
limitation, a tender offer for Trovagene’s stock or the issuance, sale or
exchange of stock of Trovagene) whereby the beneficial owners of the outstanding
voting securities of Trovagene immediately prior to such transaction or series
of transactions do not, immediately after consummation of such transaction or
any of such related transactions, own stock or other securities of Trovagene
that possess fifty percent (50%) or more of the voting power of all Trovagene’s
outstanding stock and other securities and the power to elect a majority of the
members of Trovagene’s board of directors; or
(d) the acquisition (whether in a single transaction or series of related
transactions) after the Effective Date by a Third Party or Group (as such term
is defined in the Securities Exchange Act of 1934, as amended) of beneficial
ownership of fifty percent (50%) or more of Trovagene’s voting securities or
other securities, indebtedness or other rights convertible into such voting
securities; provided, that a Change of Control shall not include any transaction
or series of transactions solely for bona fide financing purposes in which cash
is received by Trovagene or indebtedness of Trovagene is cancelled or converted
or a combination thereof for so long as the Third Party or Group acquiring such
ownership does not then or thereafter have any other relationship with Trovagene
other than such financing arrangement, including any arrangement involving the
development, manufacture or commercialization of a Product.
1.6“Commercially Reasonable Efforts” means, as applied to Trovagene, its
Affiliate or a Sublicensee, those efforts and resources that a company within
the bio-pharmaceutical industry at a similar stage of development as Trovagene,
such Affiliate or such Sublicensee, as applicable, would use for a compound or
product with similar market and/or commercialization prospects at a similar
stage in its product life cycle, taking into account the stage of development or
commercialization of the compound or product, the cost-effectiveness of efforts
or resources, the competitiveness of alternative compounds or products that are
or are expected to be in the marketplace, the patent and other proprietary
position of the compound or product, the profitability of the compound or
product.
1.7“Competent Authority(ies)” shall mean, collectively, (a) the governmental
entities in each country or supranational organization that is responsible for
the regulation of any Product or the establishment, maintenance and/or
protection of rights related to the Licensed IP Rights (including the FDA, the
EMA and the MHLW), or (b) any other applicable regulatory or administrative
agency in any country or supranational organization that is comparable to, or a
counterpart of, the foregoing.
1.8“Competing Product” means any small molecule that has a binding affinity for
PLK-1 and is specifically developed, directed or clinically tested against
PLK-1, and that is not an API.
1.9“Confidential Information” means all embodiments of Nerviano Licensed IP
Rights and all other information disclosed, directly or indirectly, by one Party
to the other during the Term of this Agreement or prior to the Effective Date,
that is identified as confidential or is customarily regarded as confidential
within the pharmaceutical industry, whether disclosed in electronic, tangible,
oral or visual form. Without limiting the generality of the foregoing,
Trovagene’s Confidential Information includes the Royalty Reports made by
Trovagene to Nerviano under Article 5 of this Agreement. Confidential
Information shall not include such information that: (a) was or becomes
generally available to the public other than as a result of an unauthorized
disclosure by a Party hereto or any of such Party’s Affiliates, employees,
agents or representatives; (b) was or becomes available to a Party hereto on a
non-confidential basis from a source other than (in the case of future
information) any other Party hereto (or any of such Party’s Affiliates,
employees, agents or representatives); provided that such source was not known
to be bound by any agreement to keep such information confidential or otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation; or (c) is independently developed by any Party hereto
without the use of or reference to the Confidential Information of the other
Party hereto or any of such other Party’s Affiliates. Information that is
otherwise Confidential Information and consists of a combination of information
shall not be deemed to be in the public domain if individual elements of such
information are in the public domain, unless the specific combination of those
elements is also in the public domain.
1.10“Control” or “Controlled” with respect to intangible or intellectual
property rights (including patent rights, know-how, trade secrets and rights to
access or cross-reference regulatory filings) means possession of the right to
grant a license or sublicense hereunder without violating the terms of any
agreement or other arrangement with any Third Party existing at the time the
applicable Party would be first required hereunder to grant the other Party such
license or sublicense.





--------------------------------------------------------------------------------





1.11“Development” means all studies and other activities required to be
conducted prior to NDA Approval, including non-clinical testing, clinical
studies, packaging and regulatory affairs, and any clinical or other studies
required to be conducted after NDA Approval as a condition to approval of an
NDA.
1.12“Development Data” means all non-clinical and clinical data (including raw
data, analyses and reports), including pharmacological, pharmaceutical,
pharmacokinetic and toxicological data, relating to either API or Product that
is Controlled at any time during the term of this Agreement by either Party or
their Affiliates, including all such data generated by a CRO for a Party.
1.13“Development Plan” means the plan for Development of the Product established
by the JDC, as such plan is further defined in Section 7.7. An initial
Development Plan is outlined in Exhibit 1.13.
1.14“Early Development Term” means the * from the Effective Date.
1.15“EMA” shall mean the European Agency for the Evaluation of Medicinal
Products of the European Union, or the successor thereto.
1.16 “FDA” shall mean the Food and Drug Administration of the United States, or
the successor thereto.
1.17“Field” shall mean all fields of use, including the diagnosis, prevention or
treatment of any disease, state or condition in humans or other animals.
1.18“First Commercial Sale” shall mean, with respect to any Product, the first
sale of such Product to an end user after all necessary marketing and pricing
approvals (if any) have been granted by the applicable governing health
authority of such country.
1.19“Inventions” shall mean any invention, improvement, modification, know-how,
information or other technology that is first conceived by either or both of the
Parties pursuant to work conducted under the Development Plan.
1.20“Licensed IP Rights” shall mean, collectively, the Nerviano Patents and the
Nerviano Know-How.
1.21“Major Market Countries” shall mean * and any one of the following *
Countries, as determined by Trovagene in its sole discretion: *, as well as any
of * or *.
1.22“MHLW” shall mean the Ministry of Health, Labour and Welfare of Japan, or
the successor thereto.
1.23“NDA” shall mean a New Drug Application, or similar application for
marketing approval of a Product submitted to the FDA, EMA or MHLW, or any
comparable Competent Authority.
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
1.24“Nerviano Know-How” shall mean all trade secrets and other know-how rights
in and to all data, information, regulatory correspondence, compositions and
other technology (including, but not limited to formulae, procedures, protocols,
techniques and results of experimentation and testing) that are (a) controlled
by Nerviano or its Affiliates as of the Effective Date or at any time during the
term of this Agreement and (b) are necessary or useful for Trovagene to make,
use, develop, sell or seek regulatory approval to market a composition, or to
practice any method or process, at any time claimed or disclosed in any issued
patent or pending patent application within the Licensed Patent Rights or that
otherwise relate to the API or its manufacture or use.
1.25“Nerviano Patents” shall mean the patents that are Controlled by Nerviano or
its Affiliates as of the Effective Date or at any time during the term of this
Agreement and are (a) the patents and patent applications listed on Exhibit 1.25
together with any After-Developed Nerviano Inventions, (b) all patents and
patent applications in any country of the world that claim or cover the API, or
the manufacture or use thereof, and in which Nerviano or its Affiliates
heretofore or hereafter has an ownership or (sub)licensable interest, (c) all
divisions, continuations, continuations-in-part, that claim priority to, or
common priority with, the patent applications described in clauses (a) and (b)
above or the patent applications that resulted in the patents described in
clauses (a) and (b) above, and (d) all patents that have issued or in the future
issue from any of the foregoing patent applications, including utility, model
and design patents and certificates of invention, together with any reissues,
renewals, extensions or additions thereto.





--------------------------------------------------------------------------------





1.26“Net Sales” means the gross amount invoiced on sales of the Product by
Trovagene, or its Affiliates or Sublicensees, to unrelated Third Parties less
deductions for the following items, as allocable to such Product (if not
previously deducted from the amount invoiced) and consistent with customary
business practices:
(a)any rebates, quantity, trade and cash discounts;
(b)charge-back payments and rebates granted to managed health care organizations
or to federal, state, and local governments, their respective agencies,
purchasers, or reimbursers, including mandatory rebates;
(c)retroactive price reductions, credits or allowances actually granted upon
rejections or returns of Products, including for recalls or damaged goods;
(d)a reasonable allowance for bad debts relating to the Product, taken in
accordance with U.S. Generally Accepted Accounting Principles, consistently
applied;
(e)freight, insurance, data and other charges or fees related to the shipping or
handling of Licensed Products or services provided in connection with the
shipping or handling of Licensed Products (to the extent borne by the Party) and
inventory management fees, discounts or credits; provided that the cumulative
annual amount of such deductions under this paragraph (e) shall not exceed three
percent (3%) of the cumulative annual gross sales; and
(f)sales taxes, excise taxes, use taxes, tariffs and import/export duties, or
other governmental charges actually due or incurred with respect to such sales,
including value-added taxes.    


All such discounts, allowances, credits, rebates and other deductions shall be
fairly and equitably allocated to the Product and other products or services of
Trovagene, and its Affiliates or Sublicensees, such that the Product does not
bear a disproportionate portion of such deductions. The transfer of Product by
Trovagene to an Affiliate or Sublicensee of Trovagene shall not be considered a
sale. Every other commercial use or disposition of a Product by Trovagene or its
Sublicensees in barter or other transactions (other than dispensing of
reasonable and customary quantities of promotional samples, for testing or
trials, or for compassionate use) shall be considered a sale of such Product at
the weighted average Net Sales price for such Product during the preceding
quarter.    
Where the consideration for Licensed Products includes any non-cash element, the
Net Sales applicable to any such transaction shall be the fair market value for
the applicable quantity for the period in question in the applicable country of
the Territory. The fair market value shall be determined, wherever possible, by
reference to the average selling price of the relevant Product in arm's length
transactions in the relevant country.    
If a Product is sold in a package or formulated in combination with one or more
other active ingredients that are not API (as used in this definition of Net
Sales, a “Combination Product”), then for each quarter payment period and on a
country-by-country basis, the gross amount invoiced for that Product shall be
calculated by multiplying the gross amount invoiced for such Combination Product
by the fraction A/(A+B), where “A” is the gross amount invoiced for the Product
sold separately and “B” is the gross amount invoiced for the other active
ingredient(s) sold separately. If the other active ingredient is not sold
separately, then the gross amount invoiced for that Product shall be calculated
by multiplying the gross amount invoiced for the Combination Product by the
fraction A/C, where “A” is the gross invoice amount for the Product, if sold
separately, and “C” is the gross invoice amount for the Combination Product. If
a particular Combination Product is not addressed by the foregoing, Net Sales
for royalty determination shall be determined by the Parties in good faith.
1.27“Non-Royalty Income” means any and all consideration in any form provided by
a Sublicensee to Trovagene or any of its Affiliates for a grant of a sublicense
under any of the Licensed IP Rights including without limitation any up-front
license fees, license issue fees, maintenance fees, milestone payments, and the
fair market value of any non-cash consideration, but excluding (a) royalty
payments, (b) amounts received to reimburse Trovagene’s costs to perform
research, development or similar services, (c) reimbursement of patent or other
out-of-pocket expenses, and (d) the purchase of any debt or securities of
Trovagene at a price up to one hundred percent (100%) of the then fair market
value of such debt or securities (any amounts paid by a Sublicensee that
represent a premium for such debt or securities shall be included in Non-Royalty
Income).
1.28“Person” shall mean an individual, corporation, partnership, limited
liability company, trust, business trust, association, joint stock company,
joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.





--------------------------------------------------------------------------------





1.29“Phase I Clinical Trial” shall mean a human clinical trial that is intended
to initially evaluate the safety and/or pharmacological effect of a Product in
subjects or that would otherwise satisfy requirements of 21 C.F.R. 312.21(a), or
its foreign equivalent.
1.30“Phase II Clinical Trial” shall mean a human clinical trial in any country
that is intended to initially evaluate the effectiveness of a Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy requirements of 21 CFR 312.21(b), or its
foreign equivalent.
1.31“Phase III Clinical Trial” shall mean a human clinical trial including
registration enabling Phase II Clinical Trials or equivalent, in any country,
the results of which could be used to establish safety and efficacy of a Product
as a basis for an NDA or would otherwise satisfy requirements of
21 CFR 312.21(c), or its foreign equivalent.
1.32“Product(s)” shall mean any product that incorporates the API and if made,
used, sold, offered for sale or imported absent the license granted hereunder
would infringe a Valid Claim, or that otherwise uses or incorporates the
Nerviano Know-How.
1.33“Registration(s)” shall mean any and all permits, licenses, authorizations,
registrations or regulatory approvals (including NDAs) required and/or granted
by any Competent Authority as a prerequisite to the development, manufacturing,
packaging, marketing and selling of any product.
1.34“Royalty Term” shall mean, with respect to each Product in each country, the
earlier of of (a) term for which a Valid Claim remains in effect and would be
infringed but for the license granted by this Agreement, by the use, offer for
sale, sale or import of such Product in such country, and (b) the
commercialization of a generic compound with the same or substantially similar
API in such country.
1.35“Sublicense Agreement” means any agreement or set of agreements under which
Trovagene grants a Sublicensee a sublicense, option or other right allowing such
Sublicensee to develop, use and distribute or sell the Product. A distributor
agreement shall not be a Sublicense Agreement.
1.36“Sublicensee” means an Affiliate or Third Party to whom Trovagene or a
Trovagene Sublicensee grants a sublicense under any Licensed IP Rights to
develop, use, distribute or sell the Product in the Territory, or otherwise
grants any right to develop, promote, distribute and sell the Product in the
Territory. A distributor shall not be a Sublicensee.
1.37“Supply Agreement” means an agreement that may be entered into between
Trovagene and Nerviano after the Effective Date pursuant to which Nerviano
produces Product for, and supplies Product to, Trovagene.
1.38“Territory” shall mean the world.
1.39“Third Party” shall mean any Person other than Nerviano, Trovagene and their
respective Affiliates.
1.40“Trovagene Know-How” means know-how that (a) is Controlled by Trovagene or
its Affiliates as of the Effective Date or during the term of the Agreement and
(b) is necessary or useful to develop, make, have made, use, sell, offer to
sell, import, export, register and promote a Product in the Territory, but only
to the extent that such know-how is related to the API or a Product or a method
of using or manufacturing of the API or Product.
1.41“Trovagene Patents” means the patents and patent applications (including
provisional applications, continuations, divisionals and continuations-in-part)
that are Controlled by Trovagene or its Affiliates as of the Effective Date or
at any time during the Term of this Agreement that, in each case, claim the API,
a Product or their method of formulation, manufacture or use, and all patents
issuing therefrom (and all substitutions, reissues, renewals, reexaminations,
supplementary protection certificates, extensions, registrations and
confirmations of any of the foregoing patents).
1.42“Valid Claim” shall mean a claim of an issued and unexpired patent included
within the Licensed IP Rights, which has not been held permanently revoked,
unenforceable or invalid by a decision of a court or other governmental agency
of competent jurisdiction, unappealable or unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.
1.43Interpretation





--------------------------------------------------------------------------------





(a)Whenever any provision of this Agreement uses the term “including” (or
“includes”), such term shall be deemed to mean “including without limitation”
and “including but not limited to” (or “includes without limitations” and
“includes but is not limited to”) regardless of whether the words “without
limitation” or “but not limited to” actually follow the term “including” (or
“includes”);
(b)“Herein,” “hereby,” “hereunder,” “hereof” and other equivalent words shall
refer to this Agreement as an entirety and not solely to the particular portion
of this Agreement in which any such word is used;
(c)The recitals set forth at the start of this Agreement, along with the
Exhibits and Schedules to this Agreement, and the terms and conditions
incorporated in such recitals, Exhibits and Schedules shall be deemed integral
parts of this Agreement and all references in this Agreement to this Agreement
shall encompass such recitals, Exhibits and Schedules and the terms and
conditions incorporated in such recitals, Exhibits and Schedules;
(d)Unless otherwise provided, all references to Sections, Articles, Schedules
    and Exhibits in this Agreement are to Sections, Articles, Schedules and
Exhibits of and to this Agreement;
(e)All references to days, months, quarters or years are references to calendar
days, calendar months, calendar quarters or calendar years;
Any reference to any federal, national, state, local or foreign statute or law
shall be deemed to also refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.
2
REPRESENTATIONS AND WARRANTIES

2.1Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as of the Effective Date as follows:
(a) Such Party is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is incorporated.
(b) Such Party (a) has the corporate power and authority and the legal right to
enter into this Agreement and to perform its obligations hereunder, and (b) has
taken all necessary corporate action on its part to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder.
This Agreement has been duly executed and delivered on behalf of such Party, and
constitutes a legal, valid, binding obligation, enforceable against such Party
in accordance with its terms.
(c) All necessary consents, approvals and authorizations of all governmental
authorities and other Persons required to be obtained by such Party in
connection with this Agreement have been obtained.
(d) The execution and delivery of this Agreement and the performance of such
Party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.
2.2Additional Nerviano Representations and Warranties. Nerviano hereby
represents and warrants to Trovagene that Nerviano (a) is the sole owner or
exclusive licensee of the Licensed IP Rights, and that Nerviano has not granted
to any Third Party any license or other interest in the Licensed IP Rights,
(b) is not aware of any Third Party patent, patent application or other
intellectual property rights that would be infringed (i) by practicing any
process or method or by making, using or selling any composition which is
claimed or disclosed in the Nerviano Patents or which constitutes Nerviano
Know-How or (ii) by making, using or selling Products, (c) is not aware of any
infringement or misappropriation by a Third Party of the Licensed IP Rights,
(d) all inventors of the inventions claimed in the Nerviano Patents have
assigned all their right, title and interest in and to such inventions to
Nerviano; (e) Nerviano has delivered to Trovagene all relevant regulatory
materials, including all data and patient records, and such materials are
accurate and complete in all material respects; and (f) can secure supply of
sufficient clinical grade API (more than * kg) to enable Trovagene to start
phase I/II clinical trials within * months from the Effective Date in the Major
Market Countries.
2.3Additional Trovagene Representations and Warranties. Trovagene hereby further
represents and warrants to Nerviano that as, of the Effective Date, no
Pharmaceutical Company owns more than five (5) percent of Trovagene’s currently
outstanding and fully diluted shares of stock or other securities of Trovagene,
indebtedness or options, warrants or other rights convertible into such
securities, nor has entered into any agreement or other arrangement to acquire
any such securities or other rights.





--------------------------------------------------------------------------------





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
2.4Disclaimer of Warranties. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT OR MANDATED BY APPLICABLE LAW (WITHOUT THE RIGHT TO WAIVE OR
DISCLAIM), NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
THE PRODUCT, ANY TECHNOLOGY, GOODS, SERVICES, RIGHTS, THE SUCCESS OF EFFORTS
CONTEMPLATED UNDER THIS AGREEMENT, OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND
HEREBY DISCLAIMS ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES OF PERFORMANCE,
MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR
NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS.
3LICENSE GRANT; EXCLUSIVITY
3.1Licensed IP Rights.
(a)    Nerviano hereby grant to Trovagene an exclusive (even as to Nerviano and
its Affiliates) license (with the right to grant Sublicenses subject to Section
3.3) under the Licensed IP Rights to conduct research and to develop, make, have
made, use, offer for sale, sell and import Products and otherwise exploit the
Licensed IP Rights in the Territory for use in the Field.
(b)    Nerviano hereby grants to Trovagene a royalty-free, non-exclusive license
(with the right to grant Sublicenses subject to Section 3.3) under any patent,
know-how or other intellectual property rights Controlled by Nerviano to
research and to develop, make, have made, use, offer for sale, sell and import
any diagnostic product for use with the Products.
3.2Exclusivity. During the Royalty Term, neither Nerviano nor its Affiliates
shall, directly or indirectly, initiate or conduct (or enable or license any
Third Party to) research, develop and/or commercialize a Competing Product.
3.3Sublicenses. Subject to the terms and consistent with the obligations of this
Agreement, Trovagene shall have the right to grant sublicenses within the scope
of the licenses under Section 3.1. For the avoidance of doubt, the right for
Trovagene to grant a sublicense is intended to include the right to further
sublicense provided that Trovagene shall remain responsible for and shall ensure
that each Sublicensee (including any further permitted Sublicensee) complies
with the terms and conditions of this Agreement. Trovagene or its Sublicensee
shall promptly inform Nerviano in writing of all such further sublicenses.
3.4Availability of the Licensed IP Rights and API. Nerviano shall promptly
provide Trovagene with a copy of all information available to Nerviano relating
to the Licensed IP Rights or API, including without limitation: (a) all
quantities of the API (whether GMP or non-GMP), (b) all assays relating to PLK-1
(including diagnostic, pharmacology or release assays), (c) information and
know-how regarding the manufacture or use of the API or otherwise relating to
PLK-1, (d) regulatory submissions, (e) communications with the Competent
Authorities (including the minutes of any meetings), (f) trial master files,
including case report forms, (g) listings and tables of results from the
clinical trials, (h) treatment-related serious adverse event reports from the
clinical trials.
3.5Registrations. Nerviano acknowledges and agrees that Trovagene shall own all
Registrations for Products for use in the Field in each country in the
Territory. After the Effective Date, Nerviano shall transfer to Trovagene all
Registrations for Products. Nerviano hereby grants to Trovagene a free-of-charge
right to reference and use and have full access to all other Registrations and
all other regulatory documents that relate to the Licensed IP Rights or API,
including INDs, BLAs, NDAs and DMFs (whether as an independent document or as
part of any NDA, and all chemistry, manufacturing and controls information), and
any supplements, amendments or updates to the foregoing (for the purposes of
this Section, the “Right of Reference”). Trovagene shall have the right to
(sub)license the Right of Reference to its sublicensees and Affiliates. Nerviano
shall promptly notify Trovagene of any written or oral notices received from, or
inspections by any Competent Authority relating to any such Registrations, and
the Parties agree that Trovagene shall have the exclusive right to respond to
any such written notices or inspections and the resolution of any issue raised
by such Competent Authority. During the time that Nerviano is the holder of a
Registration, Trovagene shall be entitled to attend any and all meetings and
participate in telephone calls with the Competent Authorities, including without
limitation any meeting preparation, meeting co-ordination and preparation of
minutes.





--------------------------------------------------------------------------------





4FINANCIAL CONSIDERATIONS
4.1License Fees. (a) Subject to the terms of this Agreement, including without
limitation Section 10.1, upon ten (10) days after the Effective Date Trovagene
shall pay to Nerviano a non-refundable, non- creditable initial fee of two
Million United States Dollars (US $ 2,000,000).
(b) In case of sublicensing of rights to or under any of the Licensed IP Rights
during the Early Development Term, then Trovagene, in addition to the initial
License fee as per Section 4.1(a), shall pay to Nerviano a further amount equal
to * percent (*%) of any Non-Royalty Income received from the Sublicensee.
4.2Royalties.
Trovagene shall pay to Nerviano the following royalties (“Royalties”):
4.2.1During the applicable Royalty Term for a Product, on a Product-by-Product
and country by country basis, subject to the terms and conditions of this
Agreement, with respect to aggregate Annual Net Sales in the Territory by
Trovagene and its Affiliates and Sublicensees, Trovagene shall pay to Nerviano
Royalties equal to, for Annual Net Sales of such Product in countries where the
sale of such Product is covered by a Valid Claim in such country, then:
(a) * percent (*%) of the first * United States Dollars (US $*) of such Annual
Net Sales,
(b) * percent (*%) of such Annual Net Sales in excess of * United States Dollars
(US $*) but less than * United States Dollars (US $*), and
(c) * percent (*%) of such Annual Net Sales in excess of * United States Dollars
(US $*), and
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
Only one royalty shall be owing for a Product regardless of how many Valid
Claims cover such Product.
4.2.2Third Party Royalties. If Trovagene, its Affiliates or Sublicensees is
required to pay royalties to any Third Party in order to exercise its rights
hereunder to make, have made, use, sell, offer to sale or import any Product,
then Trovagene shall have the right to credit * percent (*%) of such Third Party
royalty payments against the Royalties owing to Nerviano under Section 4.2.1
with respect to sales of such Product in such country; provided, however, that
Trovagene shall not reduce the amount of the Royalties paid to Nerviano under
Section 4.2.1 by reason of this Section 4.2.2, with respect to sales of such
Product in such country, to less than * percent (*%) of the Royalties that would
otherwise be due under Section 4.2.1.
4.3Milestone Payments. Trovagene shall pay to Nerviano the following amounts
within thirty (30) days following the first achievement of the applicable
milestone event as set forth below. Each milestone payment is due only one time.
4.3.1
Development Milestones






--------------------------------------------------------------------------------





Milestone Event
Payment
(in US Dollars)
Dosing of the first subject in the first Phase III Clinical Trial for the first
Product or after completion of a Phase II Clinical Trial that is used as the
basis for an NDA submission.


$ *
Upon filing of the first NDA or equivalent for the first Product.
4.3.2 Commercial Milestones
$*
Milestone Event
Payment
(in US Dollars)
First Commercial Sale in any country in * for the first Product


$*
First Commercial Sale in * or * (whichever is first) for the first Product


$*
First Commercial Sale in * for the first Product
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
As from the marketing approval of the first Product, Trovagene may request
Nerviano to consider the opportunity of paying one or more Commercial Milestone
Payments present in this section 4.3.2 in lieu of cash, in registered common
stock of Trovagene common shares, subject to mutual written agreement. The
Parties will negotiate in good faith such request before the occurrence of the
First Commercial Sale.
4.3.3 Net Sales Milestones
Trovagene would pay Nerviano the following one-time payments when Annual Net
Sales of the Product in the Territory first reach the following thresholds:


$*
Milestone Event
Payment
(in US Dollars)
Annual Net Sales of $ *


$*
Annual Net Sales of $ *


$*



4.4    Payment for Services. Prior to *, Trovagene will purchase no less than $*
of Services from Nerviano. Such “Services” could include, but are not limited
to, provision of API under a Supply Agreement, technology transfer activities,
preclinical or clinical activities, process development activities, assay
development activities. The cost of such services shall be reasonably negotiated
by both Parties.
5
ROYALTY REPORTS AND ACCOUNTING

5.1Royalty Reports. Within sixty (60) days after the end of each calendar
quarter during the term of this Agreement following the First Commercial Sale of
a Product, Trovagene shall furnish to Nerviano a quarterly written report
stating in reasonably specific detail (a) the gross sales of a Product sold by
Trovagene, its Affiliates, Sublicensees or Acquiror, (b) the units sold by
Trovagene, its Affiliates, Sublicensees or Acquiror and the calculation of Net
Sales during such calendar quarter on a country by country basis; (c) the
calculation of the royalties, if any, that shall have accrued based upon such
Net Sales; (d) the withholding taxes, if any, required by law to be deducted
with respect to such sales; and (e) the exchange rates, if any, used in
determining the amount of United States Dollars. With respect to sales of
Products invoiced in United States Dollars, the gross sales, Net Sales and
royalties payable shall be expressed in
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.





--------------------------------------------------------------------------------





United States Dollars. With respect to Net Sales invoiced in a currency other
than United States Dollars, such amounts shall be expressed both in the currency
in which the distribution is invoiced and in the United States Dollar
equivalent. The conversion of the foreign currencies to the United States Dollar
equivalent shall be calculated using the daily average closing rates of exchange
(local currency per US$1) published by Reuters Ldt on the last business day of
each month during the applicable calendar quarter
5.2Audits.
5.2.1Trovagene shall keep full and true books of accounts and other records in
sufficient detail so that the Royalties payable hereunder can be properly
ascertained. Upon the written request of Nerviano and not more than once in each
calendar year, Trovagene shall permit an independent certified public accounting
firm of nationally recognized standing selected by Nerviano and reasonably
acceptable to Trovagene, at Nerviano’s expense, to have access during normal
business hours and upon reasonable notice to such books and financial records of
Trovagene as may be necessary to determine the correctness of any Payment Report
or payment made under this Agreement or to obtain information as to Royalties
payable in case of failure to report or pay pursuant to the terms of this
Agreement and as may be reasonably necessary to verify the accuracy of the
payment reports hereunder for the eight (8) calendar quarters immediately prior
to the date of such request (other than records for which Nerviano has already
conducted an audit under this Section).
5.2.2If such accounting firm concludes that additional amounts were owed during
the audited period, Trovagene shall pay such additional amounts within
thirty (30) days after the date Nerviano delivers to Trovagene such accounting
firm’s written report so concluding. The fees charged by such accounting firm
shall be paid by Nerviano; provided, however, if the audit discloses that the
royalties payable by Trovagene for such period are more than one hundred five
percent (105%) of the royalties actually paid for such period, then Trovagene
shall pay the reasonable fees and expenses charged by such accounting firm.
Trovagene shall require each Sublicensee (whether an Affiliate or a Third Party)
to extend to Nerviano the same audit rights as those described in this
Section 5.2.
5.2.3Nerviano shall cause its accounting firm to retain all financial
information subject to review under this Section 5.2 in strict confidence;
provided, however, that Trovagene shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Trovagene regarding such financial information.
The accounting firm shall disclose to Nerviano only whether the reports are
correct or not and the amount of any discrepancy. No other information shall be
shared. Nerviano shall treat all such financial information as Trovagene’s
Confidential Information.
6PAYMENTS
6.1All payments due under this Agreement shall be paid in immediately available
funds in US Dollars to the bank account designated in writing by the Party
receiving the payment. To the extent Net Sales are accrued in currencies other
than US Dollars, Net Sales shall be converted to US Dollars at the daily average
rates of exchange as published by Reuters Ltd for the applicable currency as of
the last business day of the applicable monthly period in which the Net Sales
are accrued.
6.2Payment Terms Royalties shown to have accrued by each royalty report provided
for under Section 5 shall be due on the date such royalty report is due. Payment
of royalties in whole or in part may be made in advance of such due date.
6.3Exchange Control. If at any time legal restrictions prevent the prompt
remittance of part or all royalties with respect to any country in the Territory
where the Product is sold, Trovagene shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to Nerviano’s account in a bank or other depository institution in such
country. If the royalty rate specified in this Agreement should exceed the
permissible rate established in any country, the royalty rate for sales in such
country shall be adjusted to the highest legally permissible or
government-approved rate.
6.4Withholding Taxes. Trovagene shall be entitled to deduct the amount of any
withholding taxes, value-added taxes or other taxes, levies or charges with
respect to such amounts, other than United States taxes, payable by Trovagene,
its Affiliates or Sublicensees, or any taxes required to be withheld by
Trovagene, its Affiliates or Sublicensees, to the extent Trovagene, its
Affiliates, Sublicensees or Acquirors pay to the appropriate governmental
authority on behalf of Nerviano such taxes, levies or charges. Trovagene shall
use reasonable efforts to minimize any such taxes, levies or charges required to
be withheld on behalf of Nerviano by Trovagene, its Affiliates or Sublicensees.
Trovagene promptly shall deliver to Nerviano proof of payment of all such taxes,
levies and other charges, together with copies of all communications from or
with such governmental authority with respect thereto.





--------------------------------------------------------------------------------





7DEVELOPMENT
7.1Joint Development Committee.
(a) Within thirty (30) days following the Effective Date, Nerviano and Trovagene
shall appoint a Joint Development Committee (the “JDC”) to exchange information
regarding all activities related to the Development of the Product, including to
facilitate the transfer from Nerviano to Trovagene of Nerviano Know-How. The JDC
shall continue to be in effect until the receipt of the first Regulatory
Approval for the Product.
(b) The JDC will consist of four individuals of which two will be designated by
Nerviano and two will be designated by Trovagene. Trovagene has the right to
designate the chair of the JDC. One representative from each Party shall be a
senior executive from such Party. Each Party shall have the right, at any time,
to designate by written notice to the other Party, a replacement for any of such
Party’s members on the JDC. The JDC shall endeavor to work by consensus. Where
consensus cannot be reached, Trovagene shall make the final determination after
consultation with Nerviano and considering Nerviano’ position in good faith;
provided, however, that Trovagene shall not make any final determination that
conflicts with the terms and conditions of this Agreement. As the time of the
establishment of the JDC, each Party shall also designate one of its members of
the JDC as the primary contact and coordinator for such Party, to facilitate
communication and coordination of the Parties’ activities under the Agreement
(the “Project Coordinator”).
(c) The JDC shall meet as necessary, but, in any event no less frequently than
twice each year. In lieu of in person meetings, meetings of the JDC may take
place by telephonic or video conference. The site for the in-person meetings
shall alternate between Nerviano, Italy and San Diego, California, or such other
location agreed to by the Parties. Other than with respect to special meetings
of the JDC, which may be called by either Party on not less than ten days prior
written notice (which notice may be by e-mail), the chairperson shall send to
the members of the JDC a notice of and agenda for each meeting at least five
business days prior to the date of such meeting.
(d) Promptly after each meeting of the JDC, the chairperson shall (or shall
designate another member of the JDC) to prepare and distribute, via facsimile or
e-mail to all members of the JDC, draft action steps and decisions of the
meeting. Promptly after the draft action steps and decisions are distributed,
the members shall either note their approval or provide proposed revisions to
the draft. Promptly after the receipt of all approvals or proposed revisions to
the draft, the chairperson shall issue the final action steps and decisions of
the JDC.
(e) Each Party shall bear its own costs, including travel, lodging, food and
telephone or video conference costs, for its personnel serving on the JDC or
attending any meeting of the JDC.
7.2Development Plan. A preliminary summary development plan, including required
timelines and other diligence requirements, for the Product (the “Initial
Development Plan”) is attached as Exhibit 1.13. Within ninety (90) days after
the Effective Date, the JDC shall replace the Initial Development Plan with a
reasonably detailed master development plan, which shall be consistent with the
Initial Development Plan, and which shall be attached hereto as Exhibit 7.2
(such plan, as amended by the JDC from time to time through written
communications such as via e-mail, is referred to as the “Development Plan”).
7.3Development Activities. Pursuant to the Development Plan and using
Commercially Reasonable Efforts, Trovagene, either on its own or through its
Affiliates or Sublicensees, shall conduct all additional Development necessary
for Regulatory Approval of the Product in the Major Market Countries. All such
Development activities shall be conducted in accordance with the principles of
GLP, GMP and GCP, as applicable, or the regulatory guidelines applicable to the
country in which such activities are conducted.
7.4Nerviano Support. Commencing on or promptly following the Effective Date,
Nerviano shall provide Trovagene with Nerviano Know-How in its possession that
is reasonably required to conduct the Development of the Product, or is
reasonably requested by Trovagene.
7.5Regulatory Approvals. Trovagene, either on its own or through its Affiliates
or permitted Sublicensees, shall use Commercially Reasonable Efforts to (a)
obtain Regulatory Approvals for the Product in accordance with the Development
Plan; (b) compile, submit and prosecute in a timely manner all necessary data,
documents, NDAs (including labeling), in a format acceptable to the applicable
Regulatory Authorities, except that if Trovagene requests then Nerviano shall
assist Trovagene in completing the CMC section of the filings; and (c) maintain
and renew the Regulatory Approvals obtained by Trovagene and hold all such
filings and approvals in its name, all at Trovagene’s expense. Trovagene shall
pay all user fees and other costs required to obtain and maintain such NDA
Approvals. Trovagene and its Affiliates may use and cross-reference any INDs
held by Nerviano for the Product.





--------------------------------------------------------------------------------





7.6On-Going Disclosure Regarding Development. Trovagene will keep Nerviano
reasonably informed about Trovagene’s (and its CRO’s), or its Affiliate’s or
Sublicensee’s, efforts to develop the Product, including summaries regarding
Trovagene’s progress towards meeting the pertinent goals and milestones in the
Development Plan, and any major changes to the Development Plan. Such
disclosures will be made through the JDC at JDC meetings and in a written report
to be attached to or included in the minutes of each JDC meeting. Without
limiting the generality of the foregoing, such reports will contain the
following: filing of an IND or NDA with respect to the Product in any
jurisdiction; initiation of any clinical study with respect to the Product in
any jurisdiction; and identification of NDA Approvals in any jurisdiction.
7.7Development Data.
(a) Promptly after the Effective Date, Nerviano shall transfer to Trovagene all
existing Development Data and during the term of this Agreement Nerviano shall
promptly and consistently transfer to Trovagene all Development Data as and when
generated or developed. Trovagene shall be the sole owner of the Development
Data and Nerviano does and hereby assigns to Trovagene all of its right, title
and interest therein.
(b) Both Parties shall develop and maintain the Development Data, related
records, documents and raw data in sufficient detail and in good scientific
manner as will properly reflect all work done and results achieved in the
development of the API and Product.
7.8Reporting Adverse Drug Reactions/Experiences. Trovagene shall be responsible
for reporting all Adverse Drug Reactions to the appropriate Regulatory
Authorities in the Territory in accordance with the appropriate laws and
regulations of the relevant countries and authorities. Trovagene will ensure
that its Affiliates and Sublicensees comply with all such reporting obligations.
7.9Development Diligence. Trovagene shall use Commercially Reasonable Efforts to
conduct the development activities with respect to the Products pursuant to the
Development Plan. In any event, Trovagene shall commence the planned clinical
studies referred to in the Initial Development Plan as the “Initial Clinical
Studies”, within * after the Effective Date; provided, that Trovagene clinical
application referencing Nerviano’s IND is accepted by the Division of Hematology
at the FDA to allow for a timely initiation of a clinical study, that Nerviano
has timely complied with its obligations under Section 7.5 and, to the extent
required for initiation of the Initial Clinical Studies has timely supplied
adequate material for such Initial Clinical Studies in accordance with the
Supply Agreement; and (ii) thereafter use Commercially Reasonable Efforts to
conduct the Initial Clinical Studies.
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
8
MANUFACTURE

8.1Product Supply. Trovagene shall have the right to manufacture or engage a
third party manufacture for a supply of the API or Product. However, the Parties
shall negotiate in good faith for thirty (30) days, with such reasonable
extensions as agreed to by the parties, after the Effective Date to reach mutual
agreement on the terms of the Supply Agreement pursuant to which Nerviano would
provide a clinical supply of API and/or Product to Trovagene. Existing materials
and its related costs as well as estimated costs for finished materials are
outlined in Exhibit 8.1.
8.2DMF. To the extent required CMC information is not contained in the IND’s
submitted to the FDA, Trovagene shall establish with the FDA a drug master file
for the Product (“DMF”) and, if requested by Trovagene, Nerviano shall assist
Trovagene in obtaining the DMF.
9CONFIDENTIALITY
9.1Confidential Information. During the term of this Agreement, and for a period
of five (5) years following the expiration or earlier termination hereof, each
Party shall maintain in confidence all Confidential Information, and shall not
use, disclose or grant the use of the Confidential Information except on a
need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors, to the extent such disclosure is reasonably
necessary in connection with performing its obligations or exercising its rights
under this Agreement. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each Party hereto shall obtain agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement. Each
Party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other Party’s Confidential Information.





--------------------------------------------------------------------------------





9.2Permitted Disclosures. The confidentiality obligations contained in
Section 9.1 shall not apply to the extent that (a) any receiving Party (the
“Recipient”) is required (i) to disclose information by law, regulation or order
of a governmental agency or a court of competent jurisdiction, provided that the
Recipient shall provide written notice thereof to the other Party and sufficient
opportunity to object to any such disclosure or to request confidential
treatment thereof, or (ii) to disclose information to any governmental agency
for purposes of obtaining approval to test or market a product; or (b) to
disclose to its employees, directors, consultants, Sublicensees or Affiliates
who have a need to know for purposes of this Agreement and are under an
obligation of confidentiality equivalent to that of the Recipient.
Notwithstanding any other provision of this Agreement, Trovagene may disclose
Confidential Information of Nerviano relating to information developed pursuant
to this Agreement to any Person with whom Trovagene has, or is proposing to
enter into, a business relationship, as long as such Person has entered into a
confidentiality agreement with Trovagene.
9.3Disclosure of Financial and Other Terms. Except as required by applicable
laws, treaties and agreements (including securities laws), the Parties agree
that the material terms of this Agreement will be considered Confidential
Information of both Parties. Notwithstanding the foregoing, (a) either Party may
disclose such terms as are required to be disclosed in its publicly-filed
financial statements or other public statements, pursuant to applicable laws,
regulations and stock exchange rules (e.g., the U.S. Securities and Exchange
Commission, NASDAQ, NYSE, or any other stock exchange on which securities issued
by Trovagene or Nerviano may be issued), (b) either Party shall have the further
right to disclose the material financial terms of this Agreement on a
confidential basis to any potential and actual Sublicensee, Acquiror, merger
partner or potential providers of financing and their advisors in connection
with due diligence investigations by, or presentations to, such entities, and
(c) either Party shall have the right to disclose information regarding the
development or commercialization status of a Product to the extent such
disclosure is customary and material to their potential and actual Sublicensees,
current investors, or required by applicable laws or stock exchange rules.
Neither Party shall make any other statement to the public regarding the
execution and/or any other aspect of the subject matter of this Agreement,
except: (x) where a Party reasonably believes disclosure is required under
applicable laws or ethical commercial practice, (y) for customary discussions
with current or prospective investors and analysts, and (z) either Party may use
the text of a statement previously approved by the other Party. Promptly after
the Effective Date, the Parties will draft and issue a mutually acceptable press
release.
9.4    Publications. Nerviano shall not publish, present or disclose any data,
information or results regarding the API or its use without the prior written
consent of Trovagene. If Nerviano desires to make any such publication,
presentation or disclosure, Nerviano shall first submit to Trovagene for its
review, a copy of any proposed publication, presentation or other disclosure at
least thirty (30) days prior to the date of submission for publication,
presentation or other disclosure. If Trovagene gives written notice to Nerviano
that it does not desire that the data, information or results be published,
presented or otherwise disclosed, or Trovagene requests that certain of such
data, information or results be removed for confidentiality or patent filing
purposes, then Nerviano will not make such publication, presentation or other
disclosure or will remove such data, information or results, as applicable.
10
INTELLECTUAL PROPERTY

10.1Trademarks. Trovagene shall select and own the trademarks used on the
Products (the “Product Trademarks”); provided, that no Product Trademark shall
be the same as or confusingly similar to a trademark used by Nerviano as of the
date of Trovagene’s intended first use for any of its other products nor contain
the words “Nerviano Medical Sciences.”
10.2Ownership of Inventions. Subject to the terms hereof, including the licenses
and other rights granted hereunder, all Inventions shall be owned as follows:
(a)    Nerviano shall own the entire right, title and interest in and to all
Inventions (including all patents and other intellectual property rights
thereto) made solely by its employees or others acting on behalf of Nerviano (or
solely by such persons and Third Parties performing work for Nerviano) in the
performance of the Development Plan or other activities undertaken under this
Agreement (“After-Developed Nerviano Inventions”). All After-Developed Nerviano
Inventions will be included in the license and right granted under Article 3
above;
(b)    Trovagene shall own the entire right, title and interest in and to all
Inventions (including all patents and other intellectual property rights
thereto) made solely by its employees or others acting on behalf of Trovagene
(or solely by such persons and Third Parties performing work for Trovagene) in
the performance of the Development Plan or other activities undertaken under
this Agreement;
(c)    The Parties shall jointly own all Joint Inventions (as defined below).
Nerviano’ rights in and to each Joint Invention (including all patent rights and
other intellectual property rights to it) will be included in the license and
rights granted under Article 2 above, and, subject to such license and rights,
each Party may make, use, sell, keep, license or assign its interest in





--------------------------------------------------------------------------------





Joint Inventions and otherwise undertake all activities a sole owner might
undertake with respect to such Joint Inventions, without the consent of and
without accounting to the other Party. “Joint Inventions” means Inventions for
which it is determined, in accordance with United States patent law, that both:
(i) one or more employees, consultants or agents of Nerviano or any other
persons obligated to assign such Invention to Nerviano; and (ii) one or more
employees, consultants or agents of Trovagene or any other persons obligated to
assign such Invention to Trovagene, are joint inventors.
10.3    Prosecution of Patents.
(a)    Sole Inventions. Subject to the provisions of paragraphs (b) and (c)
below, each Party shall have the right to: (i) determine whether patent
applications should be filed on Inventions owned by it (other than Joint
Inventions), and if so, where and when; (ii) control the prosecution and
procurement of any such patents and any other Nerviano Patents, in the case of
Nerviano, including their issuance, reissuance, reexamination and the defense of
any interference, revocation or opposition proceedings, and to decide in which
countries to maintain such patents when issued and for how long; and (iii)
select all counsel or other parties necessary to prepare, file, prosecute and
maintain all Nerviano Patents, in the case of Nerviano, or to advise or
represent it in connection with such patent applications or patents. Trovagene
shall reimburse Nerviano for the reasonable costs and expenses of filing,
prosecuting and maintaining the Nerviano Patents except for any Post Grant
Proceedings, which will be negotiated in good faith on a case-by-case basis but
Trovagene shall not be liable for such costs unless the parties have reached
agreement. For the purpose of this Article 10.3, “prosecution” shall include any
post-grant proceeding including patent interference proceeding, inter partes
review, opposition proceeding and reexamination (collectively, “Post Grant
Proceedings”).
(b)    Joint Inventions. Trovagene shall be responsible for filing patent
applications on, and directing the particulars (as described in Section 10.3(a))
of the patent prosecution for all Joint Inventions at its own cost and expense.
Trovagene will exercise its reasonable efforts to keep Nerviano informed of
significant steps taken in such matters. With respect to the prosecution of
patent applications for Joint Inventions, Trovagene shall have the further right
to take such actions as are necessary or appropriate to procure and maintain
patents with respect thereto. All patent applications and patents directed to
Joint Inventions (“Joint Patents”) shall be owned jointly between Nerviano and
Trovagene. Upon request, unless and to the extent otherwise mutually agreed by
each Party’s patent counsel, Trovagene, to the extent practicable, shall furnish
Nerviano with copies of such Joint Patents and other related correspondence
relating to the prosecution of the Joint Patents to and from patent offices
throughout the Territory, and permit Nerviano to offer its comments thereon
before Trovagene makes a submission to a patent office. Nerviano shall offer its
comments promptly, including any request that the patents be filed in additional
countries, although Trovagene shall determine the appropriate action after
considering in good faith any comments or requests from Nerviano. If, in its
sole discretion, Trovagene decides not to file a patent application on any Joint
Invention, or ceases to diligently pursue prosecution or procurement, or fails
to maintain the same in any country, that decision, cessation, or failure will
not constitute a default under this Agreement. Rather, Nerviano shall then have
the right, at its sole expense and in its sole discretion, to file patent
applications, control prosecution and procurement, and maintain procured patents
with respect to such Joint Invention. In respect of Joint Inventions, Trovagene
shall pay all costs and expenses incurred in respect of patents prosecuted or
maintained by it.
(c)    Nerviano Patents. Nerviano shall prepare, prosecute and maintain all
Nerviano Patents. Nerviano will exercise its reasonable efforts to keep
Trovagene currently informed of significant steps to be taken in such
preparation, prosecution and maintenance of all Nerviano Patents. Upon request,
unless and to the extent otherwise mutually agreed by each Party’s patent
counsel, Nerviano, to the extent practicable, shall furnish Trovagene with
copies of such Patents and other related correspondence relating to the
prosecution of all Nerviano Patents to and from patent offices, and permit
Trovagene to offer its comments thereon before Nerviano makes a submission to a
patent office. Nerviano will reasonably incorporate the comments received from
Trovagene. Trovagene will have the right to choose which countries in which to
file patent applications, provided that Nerviano shall file in the following
countries: *. Trovagene shall offer its comments promptly, including the list of
additional countries. Subject to its antecedent obligations below, Nerviano may
discontinue the prosecution of any patent application or abandon any patent
encompassed within the Nerviano Patents. If Nerviano decides not to file or to
abandon or allow to lapse any patent application or patent within the Nerviano
Patents in any country of the Territory, Nerviano will promptly inform Trovagene
of such decision and in the case of abandonment, at least 30 days prior to such
abandonment or lapse and will give Trovagene the opportunity to prosecute such
patent application and/or maintain such patent at its expense and in Trovagene’s
name. If Trovagene elects to undertake the prosecution of any Nerviano Patent,
Nerviano will assign its right, title and interest in and to the pertinent
Nerviano Patent to Trovagene, whereupon Trovagene will have no further
obligation under this Agreement with respect to the payment of Royalties or
otherwise pertaining to that Nerviano Patent.
10.4    Patent Term Extensions.    The Parties shall: (a) notify each other of
the issuance of each patent where extension is possible included within the
Nerviano Patents or Joint Patents, giving the date of issue and patent number
for each such patent; and (b) advise each other in a timely manner of approval
by the FDA, EMA, or MHLW to use or market any Product and any other governmental
approval that is pertinent to any patent term extension or restoration. The
Parties shall use reasonable efforts to obtain all available patent term
extensions or restorations of such Nerviano Patents or Joint Patents (including
those available





--------------------------------------------------------------------------------





under the Hatch-Waxman Act). To that end, each Party shall: (c) supply the other
Party, in a timely manner, with any information in its possession or control
pertaining to, or desirable for, the extension of any Nerviano Patents or Joint
Patent; (d) execute and deliver to the other Party, in a timely manner, any
authorizations, supporting affidavits and other documents required in connection
with the extension of any Nerviano Patent or Joint Patent; and (e) take such
other actions as may be
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
reasonably requested by the other Party to obtain such extensions. The Parties
shall cooperate with each other in seeking or gaining patent term restorations
or extensions wherever applicable to such Nerviano Patents or Joint Patents, and
in determining which Nerviano Patents or Joint Patent the Parties should seek
and obtain patent term extension or restoration. The Party first eligible to
seek patent term restoration or extension of any such Nerviano Patents or Joint
Patent related thereto shall have the right to do so; provided, that if in any
country the first Party has an option to extend the patent term for only one of
several patents, the first Party will consult with the other Party before making
the election. If more than one Nerviano Patents or Joint Patent is eligible for
extension or patent term restoration, the Parties shall agree upon a strategy
that will maximize patent protection for the Product. Notwithstanding any of the
foregoing, where consensus cannot be reached, Trovagene shall make the final
determination after consultation with Nerviano and considering Nerviano’
position in good faith; provided, however, that Trovagene shall not make any
final determination that conflicts with the terms and conditions of this
Agreement.
10.5    Patent Certifications.
(a)    Nerviano shall immediately give notice to Trovagene of any notice it
receives of certification filed under the Hatch-Waxman Act claiming that any of
the Nerviano Patents is invalid, unenforceable or that any infringement will not
arise from the manufacture, use or sale of the Product by a Third Party. If
Nerviano decides not to bring infringement proceedings against the entity making
such a certification with respect to any such Nerviano Patents, Nerviano shall
give notice to Trovagene of its decision not to bring suit within ten (10) days
after receipt of notice of such certification (or, if the time period permitted
by law is less than twenty (20) days, within half of the time period permitted
by law for Nerviano to commence such action). Trovagene may then, but is not
required to, bring suit against the Third Party that filed the certification.
Any suit by either Party may be in the name of either or both Parties, as may be
required by law. For this purpose, the Party not bringing suit shall execute
such legal papers necessary for the prosecution of such suit as may be
reasonably requested by the Party bringing suit.
(b)    To the extent required by law or permitted by law, Trovagene shall use
its Commercially Reasonable Efforts to maintain with the applicable regulatory
authorities during the term of this Agreement correct and complete listings of
applicable Patents for any Product then being commercialized by Trovagene,
including all so called “Orange Book” listings required under the Hatch-Waxman
Act.
10.6    Enforcement of Patent Rights.
(a)    In the event that either Party becomes aware of any product containing
the API that is made, used, or sold in the Territory which it believes to (i)
infringe a Nerviano Patent or a Joint Patent, or (ii) constitute a
misappropriation of know-how covering the use of either API or a Product in the
Field, such Party (the “Notifying Party”) will promptly advise the other Party
of all the relevant facts and circumstances known by the Notifying Party in
connection with the infringement or misappropriation.
(b)    Trovagene may enforce, and Nerviano does hereby grant to Trovagene the
right to enforce, such Nerviano Patents or Joint Patents against such
infringement or misappropriation in the Territory at Trovagene’s sole expense
and in Trovagene’s sole discretion. Nerviano and its Affiliates will fully
cooperate with Trovagene with respect to the investigation and prosecution of
such alleged infringement or misappropriation by Trovagene including the joining
of Nerviano and its Affiliates as a Party to such action, as may be required by
the law of the particular forum where enforcement is being sought.
(c)    Nerviano may enforce such Nerviano Patents and Joint Patents against such
infringement or misappropriation in the Territory, at its sole expense and in
its sole discretion, if: (i) within one hundred and twenty (120) days after
receiving notice from Nerviano of the infringement or misappropriation,
Trovagene elects, in its sole discretion, not to take action to investigate such
alleged infringement or misappropriation and, if such infringement or
misappropriation is subsequently reasonably demonstrated, and to timely
institute an action to abate such alleged infringement or misappropriation and
to prosecute such action diligently, or (ii) Trovagene notifies Nerviano that
Trovagene does not plan to terminate the infringement or misappropriation or
institute such action. Trovagene and its Affiliates will fully cooperate with
Nerviano with respect to the investigation and prosecution of such alleged
infringement or misappropriation including the joining of Trovagene and its
Affiliates as a Party to such action, as may be required by the law of the
particular forum where enforcement is being sought.





--------------------------------------------------------------------------------





(d)    Nerviano shall, at its own expense and discretion, enforce Nerviano
Patents against such infringement or misappropriation to the extent that
Nerviano has the right to enforce such Nerviano Patents in accordance with
Section 10.6(c) above. Trovagene and its Affiliates will fully cooperate with
Nerviano with respect to the investigation and prosecution of such alleged
infringement or misappropriation by Nerviano including the joining of Trovagene
and its Affiliates as a Party to such action, as may be required by the law of
the particular forum where enforcement is being sought.
(e)    The Party prosecuting such infringement or misappropriation action will
control the litigation and will bear all legal expenses (including court costs
and legal fees and expenses), including settlement thereof; provided, that no
settlement or consent judgment or other voluntary final disposition of any
infringement or misappropriation action brought by a Party pursuant to this
Section 10.6 may be entered into without the prior written consent of the other
Party if such settlement would require the other Party to be subject to an
injunction or to make a monetary payment in excess of $* or significantly
adversely affect the rights of the other Party to this Agreement.
(f)    Any recovery obtained as a result of such action, whether by judgment,
award, decree or settlement will first be applied to reimbursement of each
Party’s out-of-pocket expenses in bringing such suit or proceeding, and *
percent (*%) of the remaining balance shall be distributed to the Party bringing
such enforcement action, and * percent (*%) to the other Party.
10.7    Patent Infringement Claims.
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.


(a)    Each Party shall notify the other Party promptly in writing of any claim
of, or action for, infringement of any patents or misappropriation of trade
secret rights of any Third Party which is threatened, made or brought against
either Party by reason of the development, manufacture, use or sale of any
Product by either Party. Trovagene shall be responsible for defense of all such
claims against Trovagene in the Territory except as otherwise provided in
Article 12.
(b)    In any suit, action or pro-ceeding referred to in this Section 10.7
(regardless of which Party commences or defends), each Party shall, at its own
expense, fully cooperate with the other Party and supply all assistance
reasonably requested by the Party carrying on the proceeding, including
provid-ing the other Party with such witnesses, documents and records and other
evi-dence as may be reasonably requested.
10.8    Cooperation. In any suit to enforce and/or defend the Licensed IP Rights
pursuant to this Section 10, the Party not in control of such suit shall, at the
request and expense of the controlling Party, reasonably cooperate and, to the
extent possible, have its employees testify when requested and make available
relevant records, papers, information, samples, specimens, and the like.
11
TERMINATION

11.1Term of Agreement. This Agreement shall become effective as of the Effective
Date and, unless earlier terminated pursuant to other provisions of this
Article 11, shall continue in full force and effect until Trovagene has duly and
completely fulfilled its obligation to pay Royalties to Nerviano under
Section 4.2. Following expiration of this Agreement - unless terminated by
Nerviano in advance according to the provisions of Article 11.3 or by Trovagene
in advance according to the Provisions of Article 11.2 - Trovagene shall have a
fully paid-up, non-exclusive license under the Licensed IP Rights to conduct
research and to develop, make, have made, use, sell, offer for sale and import
Products in the Territory for use in the Field.
11.2Termination by Trovagene. The Agreement may be terminated by Trovagene at
any time as follows:
(a) prior to the First Commercial Sale of the Product, Trovagene may terminate
this Agreement upon providing Nerviano with * day written notice of its intent
to terminate; or
(b) after the First Commercial Sale of the Product, Trovagene may terminate this
Agreement upon * months’ prior written notice: provided, that Nerviano may then
accelerate the effective date of termination to not less than * days after such
notice from Trovagene.
11.3Termination for Cause. Upon the material breach by one Party under this
Agreement, the other Party shall notify the breaching Party of such breach, and
require that the breaching Party cure such breach within sixty (60) days (or, in
the case of payment defaults, within thirty (30) days), provided that, in the
case of any default other than the payment default, such cure period shall be
reasonably extended (not to exceed one hundred and twenty (120) days) if,
despite the Commercially Reasonable Efforts of the breaching Party, such default
may not be cured within





--------------------------------------------------------------------------------





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
such sixty (60) day period. In the event that the material breach is not cured
within the applicable cure period, the notifying Party shall be entitled,
without prejudice to any of its other rights conferred on it by this Agreement
and any other remedies available to it by law or in equity, to terminate this
Agreement.
11.4
Effect of Termination.

(a)    Termination of this Agreement pursuant to Section 11.1 shall not entitle
any Party to claims for indemnification or other claims whatsoever between
Parties other than for the case of incompliance in respect to the Surviving
Provisions in 11.5.
(b)    Upon termination by Trovagene pursuant to Section 11.2 or by Nerviano
pursuant to Section 11.3:
(i) All sublicenses granted by Trovagene to its Sublicensees under this
Agreement pursuant to Section 3.3 shall survive the termination of this
Agreement provided that such Sublicensees are not in breach of their respective
Sublicense Agreements and assume in writing all obligations under such
Sublicense Agreements to Nerviano directly; and
(ii) All rights and licenses granted by Nerviano to Trovagene will terminate.
(iii) Provided that as of the date of termination, no Sublicense exists,
Trovagene will assign to Nerviano all regulatory filings and Regulatory
Approvals for the Product and the Development Data;
(iv) If termination occurs after submission of materials seeking Regulatory
Approvals for the Product, and provided that as of the date of termination, no
Sublicense exists, all rights to all Product Trademarks for use with the Product
(excluding Trovagene’s name) will be assigned to Nerviano;
(v) Trovagene will, at Nerviano’ option, and provided that as of the date of
termination, no Sublicense exists, transfer to Nerviano responsibility for any
then-ongoing clinical trials of Products in which patient dosing has commenced,
and Nerviano shall be solely responsible for the costs of conducting such trials
incurred after the effective date of termination of this Agreement;
(vi) Trovagene shall, provided that as of the date of termination, no Sublicense
exists, grant to Nerviano a royalty-bearing, exclusive license (with right to
sublicense) under the Joint Inventions, Trovagene Patents and Trovagene Know-How
existing as of the date of termination solely for the API or its manufacture or
use in any indication (and no other active pharmaceutical ingredient or
diagnostic).
(vii) If Trovagene has commenced a Phase III Clinical Trial as of the date of
termination, then Nerviano shall pay Trovagene royalties amounting to * percent
(*%) of Annual Net
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.
Sales (as such definition is revised to encompass sales by Nerviano or its
Affiliates or sublicensees).
(viii) Provided that as of the date of termination, no Sublicense exists,
Trovagene will cooperate in any reasonable manner requested by Nerviano to
achieve a smooth transition of the development, manufacturing, marketing and
sales of the Product to Nerviano or its licensees, such as transfer of
Manufacturing Technology and assistance in connection with regulatory matters
relating to the transfer of the Product.
11.5    Surviving Provisions. The following Articles and Sections of this
Agreement shall survive any expiration or termination of this Agreement for any
reason: Sections 1.,2.4, 9, 10, 11.4, 11.5, 12 and 13. The following Articles
and Sections of this Agreement shall survive expiration or termination of this
Agreement by Trovagene pursuant to Section 11.3: Section 3.
12
INDEMNIFICATION

12.1Mutual Indemnification. Each Party shall defend, indemnify and hold the
other Party and its Affiliates, and their respective directors, officers,
employees, agents, contractors, sublicensees, and consultants harmless from and
against any and all liabilities, losses, damages, settlements, claims, actions,
suits, penalties, fines, costs or expenses (including reasonable





--------------------------------------------------------------------------------





attorneys’ fees and other expenses of litigation actually incurred) arising out
of any claim or action brought by a Third Party (any of the foregoing, a “Loss”)
arising out of or resulting from:
(a) the gross negligence, recklessness or intentional acts or omissions of the
indemnifying Party and its Affiliates, and their respective directors, officers,
employees and agents with respect to this Agreement and the transactions
contemplated hereby;
(b) any breach of a representation, warranty, covenant or agreement of the
indemnifying Party hereunder; and
(c) any personal injury or property damage occurring at a location owned,
leased, or under the control of the indemnifying Party in connection with the
transactions contemplated by this Agreement (except to the extent such Loss
arose out of or resulted from the negligence, recklessness or intentional acts
or omissions of the other Party or its Affiliates, and their respective
directors, officers, employees and agents).
In each case, except to the extent that such Loss was caused by the gross
negligence or willful misconduct of the indemnified Party.
12.2Trovagene. Except to the extent required to be indemnified by Nerviano under
Section 11.3 or the Supply Agreement, Trovagene shall defend, indemnify and hold
Nerviano, its Affiliates, and their respective directors, officers, employees,
licensees, harmless from and against any and all Losses arising out of the
development, non-clinical or clinical testing, use or sale of the Product in the
Territory by Trovagene or its Affiliates or Sublicensees, including any patent
infringement or product liability claims (including any product defects, failure
to comply with regulatory and other legal requirements, failure to provide
adequate warnings and misuse of the Product); except the foregoing obligations
of Trovagene will not apply to any Loss that arises from, or is due to any of:
(a) actions or claims alleging that the method of manufacturing the Product used
by Nerviano to manufacture the Product under the Supply Agreement infringes any
patent rights of any Third Party; (b) Nerviano’ breach of its obligations under
this Agreement including its representations and warranties; or (c) Nerviano’
negligence or willful misconduct.
12.3Nerviano. Nerviano shall defend, indemnify and hold Trovagene, its
Affiliates, and their respective directors, officers, employees, licensees,
harmless from and against any and all Losses to which such persons may become
subject as a result of any claim, demand, action or other proceeding by any
Third Party to the extent such Losses arise out of (a) a claim that the method
of manufacturing the Product used by Nerviano to manufacture the Product under
the Supply Agreement infringes any patent rights of any Third Party;
(b) Nerviano’s breach of its obligations under this Agreement including its
representations and warranties; or (c) Nerviano’s negligence or willful
misconduct. Nerviano’s indemnification obligations under this Section 12.3 are
in addition to Nerviano’ indemnification obligations set forth in the Supply
Agreement.
12.4Indemnification Procedure. In the event that either Party seeks
indemnification under this Article 12, such Party shall inform the other Party
of the claim as soon as reasonably practicable after it receives notice of the
claim and, in any event, not later than twenty (20) days after it receives such
notice, and shall (a) permit the indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle such claim at
its discretion; provided, that no such settlement may be entered into without
the indemnified Party’s consent if such settlement may adversely impact such
Party’s rights hereunder), and (b) cooperate as requested (at the expense of the
indemnifying Party) in the defense of such claim. If both Parties are sued and
it is reasonably likely that the Parties may have conflicting interests or if it
is otherwise not advisable under applicable legal and ethical requirements for
the indemnifying Party’s defense counsel to represent both Parties, separate
independent counsel shall be retained for each Party at the expense of the
indemnifying Party.
12.5Insurance. Immediately upon the first administration of API or Product to a
human in the Territory by Trovagene, its Affiliates or its Sublicensees, and for
a period of three (3) years after the filing of an NDA in all Major Market
Countries, Trovagene shall obtain and maintain, at its sole cost and expense,
clinical trial insurance standard in the pharmaceutical trade in amounts of at
least US$* per occurrence (or claim) and US$* in the aggregate limit of
liability per year. Prior to the first NDA Approval, and for a period of five
(5) years after the expiration of this Agreement or the earlier termination
thereof, Trovagene shall obtain and maintain, at its sole cost and expense,
product liability insurance standard in the pharmaceutical trade in amounts of
at least US$* per occurrence (or claim) and US$* in the aggregate limit of
liability per year. Trovagene shall provide written proof of the existence of
such insurance to Nerviano upon request. If Trovagene sublicenses its rights to
sell the Product in accordance with Section 3.3, such insurance obligations may
be satisfied by its Sublicensees.
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.







--------------------------------------------------------------------------------





13
MISCELLANEOUS

13.1Notices. Any consent, notice or report required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other Party shall
be in writing, delivered by any lawful means to such other Party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and (except as otherwise provided in this
Agreement) shall be effective upon receipt by the addressee.
If to Nerviano:        Nerviano Medical Sciences S.r.l.
Viale Pasteur 10
20014 Nerviano (Milano)
Italy
Attention: President
With required copy to:
Nerviano Medical Sciences S.r.l.
Viale Pasteur 10
20014 Nerviano (Milano)
Italy
Attention: Head of Business Development


If to Trovagene:    Trovagene, Inc.
11055 Flintkote Avenue,
San Diego, CA 92121,
U.S.A
Attention: Chief Executive Officer
13.2Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (USA), without regard to the
conflicts of law principles thereof.
13.3Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any term of this Agreement to the
extent, and for so long as, such failure or delay is caused by or results from
causes beyond the reasonable control of the affected Party including but not
limited to fire, floods, embargoes, war, acts of war (whether war be declared or
not), acts of terrorism, insurrections, riots, civil commotions, strikes,
lockouts or other labor disturbances, acts of God or acts, omissions or delays
in acting by any governmental authority or the other Party; provided, that the
Party so affected shall give prompt notice thereof to the other. If any such
cause prevents either Party from performing any of its material obligations
hereunder for more than six months, the other Party may then terminate this
Agreement upon ninety (90) days’ prior notice. Except as provided in the
immediately preceding sentence, no such failure or delay shall terminate this
Agreement, and each Party shall complete its obligations hereunder as promptly
as reasonably practicable following cessation of the cause or circumstances of
such failure or delay.
13.4Dispute Resolution.
(a) The Parties recognize that a bona fide dispute as to certain matters may
from time to time arise during the term of this Agreement that relate to any
Party’s rights or obligations hereunder. In the event of the occurrence of any
dispute arising out of or relating to this Agreement, including any question
regarding its existence, validity or termination, any Party may, by written
notice to the other, have such dispute referred to their respective officer
designated below or their successors, for attempted resolution by good faith
negotiations within sixty (60) days after such notice is received. Said
designated officers are as follows:
For Nerviano: President
For Trovagene: Chief Executive Officer





--------------------------------------------------------------------------------





(b) In the event that they shall be unable to resolve the dispute by executive
mediation within thirty (30) days of the disputing Party’s notice, then the
dispute shall be finally settled by binding arbitration as provided below. The
arbitration shall be conducted in English. The award of arbitration shall be
final and binding upon both Parties.
(c) Any arbitration proceeding shall be conducted in accordance with the
arbitration rules of the London Court of International Arbitration (“LCIA”). The
place of arbitration shall be London, England. The procedures specified in this
Section 13.3 shall not prevent either Party from seeking preliminary or
permanent injunctive relief with respect to breaches of obligations under this
Agreement in any appropriate jurisdiction.  
13.5Assignment. Neither Party shall assign its rights or obligations under this
Agreement without the prior written consent of the other Party; provided,
however, that each Party may assign without prior written consent, this
Agreement and its rights and obligations hereunder (a) to any Affiliate, or
(b) in connection with the transfer or sale of all or substantially all of its
business to which this Agreement relates, or in the event of its merger,
consolidation, Change of Control or similar transaction. Any attempt to assign
this Agreement in breach of the foregoing shall be void. This Agreement shall be
binding upon and inure to the benefit of the Parties hereto and each of their
successors and permitted assigns.
13.6Amendments. No change, modification, extension, termination of this
Agreement, or any of the provisions herein contained, shall be valid unless made
in writing and signed by duly authorized representatives of the Parties hereto.
13.7Entire Agreement. This Agreement embodies the entire agreement between the
Parties and supersedes any prior representations, understandings and agreements
between the Parties regarding the subject matter hereof. There are no
representations, understandings or agreements, oral or written, between the
Parties regarding the subject matter hereof that are not fully expressed herein.
13.8Severability. Any of the provisions of this Agreement which are determined
to be invalid or unenforceable in any jurisdiction shall be ineffective to the
extent of such invalidity or unenforceability in such jurisdiction, without
rendering invalid or unenforceable the remaining provisions hereof and without
affecting the validity or enforceability of any of the terms of this Agreement
in any other jurisdiction.
13.9Waiver. The waiver by either Party hereto of any right hereunder or the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.
13.10Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature or by other electronic means, which shall be accepted as if
they were original signatures.
13.11No Third-Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of, or enforceable by, any Third Party. The agreements
herein contained are made for the sole benefit of the Parties hereto and no
other person or entity is intended to or shall have any rights or benefits
hereunder, whether as a third-party beneficiary or otherwise.





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.
NERVIANO MEDICAL SCIENCES S.r.l.
By: /s/ Barbara Marenco_____________
Name: Barbara Marenco
Title: President


By: /s/ Andrea Agazzi_______________
Name: Andrea Agazzi
Title: President NMS Group




TROVAGENE, INC.
By: /s/ William Welch_______________
Name: William Welch_______________
Title CEO_________________________





--------------------------------------------------------------------------------





EXHIBIT 1.4


API








*


*




PLK -1 Inhibitor, NMS-1286937






[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.







--------------------------------------------------------------------------------





EXHIBIT 1.13
INITIAL DEVELOPMENT PLAN


Activity
Anticipated Timing
Ÿ Technology & Data Transfer
*
Ÿ Request IND transferred from the Division of Oncology Drug Products to the the
Division of Hematology Products (DHP)
*
Ÿ Qualify and create new drug product from Nerviano in selected capsuls for
clinical studies
*
Ÿ Submit phase I/II dose-expansion and response study that targets AML patients
*
Ÿ Initiate first patient on drug in AML
*





[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.









--------------------------------------------------------------------------------





EXHIBIT 1.25


NERVIANO PATENTS


NMS-1286937








  





--------------------------------------------------------------------------------





*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.




  





--------------------------------------------------------------------------------





*
[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.




    





--------------------------------------------------------------------------------





*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.





















--------------------------------------------------------------------------------





*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.









--------------------------------------------------------------------------------





*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.









--------------------------------------------------------------------------------





*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.















--------------------------------------------------------------------------------





EXHIBIT 7.2


MASTER DEVELOPMENT PLAN


To be completed after Execution





















































































--------------------------------------------------------------------------------





Exhibit 8.1


Supply of existing API and estimated cost of capsules






*


[*] Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portion.

































